Exhibitt 10.2
 

 


DELTA AIR LINES, INC. MERGER AWARD PROGRAM
AWARD AGREEMENT


Date of this Agreement:        
Grant Date:        


[Name]


This Award Agreement (the “Agreement”) describes some of the terms of your award
(the “Award”) under the Delta Air Lines, Inc. Merger Award Program (which is
subject to the Delta Air Lines, Inc. 2007 Performance Compensation Plan) (the
“MAP”).  Your Award is subject to the terms of the MAP and this
Agreement.  Capitalized terms that are used but not otherwise defined in this
Agreement have the meaning set forth in the MAP.  In order for this Award to
remain effective, you must accept the Award in accordance with Section 9 on or
before the date that is 30 calendar days after the date of this Agreement (the
“Acceptance Date”).  If you do not accept the Award as required, the Award and
this Agreement will become void and of no further effect as of 5:00 pm Eastern
Time on the Acceptance Date.


1.            Summary of Award.  Your Award will include Restricted Stock and a
Non-Qualified Stock Option (“Stock Option”) as described below.  Terms
applicable to your Award, including the lapsing of the Restrictions on your
Restricted Stock, the exercisability of your Stock Option and the forfeitability
of your Award, are included in the MAP.


(a)           Restricted Stock.  You are hereby awarded, on the Grant Date above
(the “Grant Date”),  Restricted Stock for [NUMBER] shares of Delta Common Stock,
par value $0.0001 per share (“Common Stock”).


(b)           Non-Qualified Stock Option.  You are hereby awarded, on the Grant
Date, a Stock Option exercisable for [NUMBER] shares of Common Stock.  The
exercise price of the Stock Option will be the closing price of a share of
Common Stock on the NYSE on the Grant Date.


2.            Restrictive Covenants. In exchange for the Award, you hereby agree
as follows:


(a)           Trade Secrets.  You hereby acknowledge that during the term of
your employment with Delta Air Lines, Inc., its subsidiaries and affiliates
(“Delta”), you have acquired and will continue to acquire knowledge of secret,
confidential and proprietary information regarding Delta and its business that
fits within the definition of “trade secrets” under the law of the State of
Georgia, including, without limitation, information regarding Delta’s present
and future operations, its financial operations, marketing plans and strategies,
alliance agreements and relationships, its compensation and incentive programs
for employees, and the business methods used by Delta and its employees, and
other information which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (each, a “Trade Secret”).  You hereby agree that for so
long as such information remains a Trade Secret as defined by Georgia law, you
will hold in a fiduciary capacity for the benefit of Delta and shall not
directly or indirectly make use of, on your own behalf or on behalf of others,
any Trade Secret, or transmit, reveal or disclose any Trade Secret to any
person, concern or entity.  Nothing in this Agreement is intended, or shall be
construed, to limit the protections of any applicable law protecting trade
secrets.

 

--------------------------------------------------------------------------------

 



(b)           Confidential or Proprietary Information.  You further agree that
you will hold in a fiduciary capacity for the benefit of Delta, and, during the
term of your employment with Delta and for the two year period after such
employment terminates, shall not directly or indirectly use or disclose, any
Confidential or Proprietary Information, as defined hereinafter, that you
acquire (whether or not developed or compiled by you and whether or not you were
authorized to have access to such Confidential or Proprietary Information)
during the term of, in the course of, or as a result of your employment by
Delta.  Subject to the provisions set forth below, the term “Confidential or
Proprietary Information” as used in this Agreement means the following secret,
confidential and proprietary information of Delta not otherwise included in the
definition of Trade Secret:  all marketing, alliance, advertising and sales
plans and strategies; all pricing information; all financial, advertising and
product development plans and strategies; all compensation and incentive
programs for employees; all alliance agreements, plans and processes; all plans,
strategies, and agreements related to the sale of assets; all third party
provider agreements, relationships, and strategies; all business methods and
processes used by Delta and its employees; all personally identifiable
information regarding Delta employees, contractors, and applicants; and all
lists of actual or potential customers or suppliers maintained by Delta.  The
term “Confidential or Proprietary Information” does not include information that
has become generally available to the public by the act of one who has the right
to disclose such information.  Nothing in this Agreement is intended, or shall
be construed, to limit the protections of any applicable law protecting
confidential or proprietary information.


(c)           Employee Non-Solicitation Agreement.  During the term of your
employment with Delta and during the one-year period following the termination
of such employment, you will not directly or indirectly (on your own behalf or
on behalf of any other person, company, partnership, corporation or other
entity), employ or solicit for employment any individual who is a management or
professional employee of Delta for employment with any entity or person other
than Delta or solicit, encourage or induce any such person to terminate their
employment with Delta.  The restrictions set forth in this Section shall be
limited to those Delta management or professional employees who: (i) were
employed by Delta during your employment in a supervisory or administrative job;
and (ii) with whom you had material professional contact during your employment
with Delta.


(d)           Non-Competition Agreement.  You acknowledge that Delta competes in
a worldwide passenger air travel market, and Delta’s business plan is
increasingly international in scope.  You also acknowledge that although Delta’s
business plan focuses on international air travel as a critical component, Delta
will continue to provide primarily domestic air travel service.  You acknowledge
that the airlines listed below are particular competitors to Delta in the
domestic or international market, and employment or consulting with any of the
listed carriers would create more harm to Delta than relative to your possible
employment or consulting with other air passenger carriers or air cargo
carriers.  You agree that the restrictions placed on you under this paragraph
will not prevent you from earning a livelihood, given the large number of
worldwide and domestic passenger and cargo air carriers not included in the list
below.  During the term of your employment with Delta and for the one-year
period following the termination of such employment, you will not on your own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise, provide the same or
substantially similar services, as an employee, consultant, partner, or in any
other capacity, to any of the following entities, which you hereby acknowledge
are all competitors of Delta:  AMR Corporation, American Airlines, Inc.,
Continental Airlines, Inc., Southwest Airlines Co., UAL Corporation, United Air
Lines, Inc., US Airways Group, Inc., US Airways, Inc., JetBlue Airways
Corporation, AirTran Holdings, Inc., or AirTran Airways, Inc. (individually and
collectively, the “Competitor”).  This restriction shall only apply to the
extent that you may not provide services to the Competitor:  (a) while working
within a fifty (50) mile radius of the city limits of Atlanta, Georgia; or (b)
while working out of or within a fifty (50) mile radius of the corporate
headquarters or a major hub operation of the Competitor.

 
2

--------------------------------------------------------------------------------

 



(e)           Return of Property.  You hereby agree that all property belonging
to Delta, including records, files, memoranda, reports, personnel information
(including benefit files, training records, customer lists, operating procedure
manuals, safety manuals, financial statements, price lists and the like),
relating to the business of Delta, with which you come in contact in the course
of your employment (hereinafter “Delta’s Materials”) shall, as between the
parties hereto, remain the sole property of Delta.  You hereby warrant that you
shall promptly return all originals and copies of Delta’s Materials to Delta at
the time your employment terminates.


(f)           Cooperation. You hereby agree that you shall, both during and
after your employment with Delta, to the extent requested in writing and
reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which you, by virtue of your employment with Delta, have
knowledge or information relevant to the litigation.


3.           Dispute Resolution.


(a)           Arbitration.  You hereby agree that except as expressly set forth
below, all disputes and any claims arising out of or under or relating to the
Award or this Agreement, including without limitation any dispute or controversy
as to the validity, interpretation, construction, application, performance,
breach or enforcement of this Agreement, shall be submitted for, and settled by,
mandatory, final and binding arbitration in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration
Association.  Unless an alternative locale is otherwise agreed in writing by the
parties to this Agreement, the arbitration shall be conducted in the City of
Wilmington, Delaware.  The arbitrator will apply Delaware law to the merits of
any dispute or claim without reference to rules of conflicts of law.  Any award
rendered by the arbitrator shall provide the full remedies available to the
parties under the applicable law and shall be final and binding on each of the
parties hereto and their heirs, executors, administrators, successors and
assigns and judgment may be entered thereon in any court having
jurisdiction.  You hereby consent to the personal jurisdiction of the state and
federal courts in the State of Delaware, with venue in Wilmington, for any
action or proceeding arising from or relating to any arbitration under this
Agreement.  The prevailing party in any such arbitration shall be entitled to an
award by the arbitrator of all reasonable attorneys’ fees and expenses incurred
in connection with the arbitration.  However, Delta will pay all fees associated
with the American Arbitration Association and the arbitrator.  All parties must
initial here for this Section 3 to be effective:
 
 

  [NAME]    
 
 Mike Campbell—Executive Vice President—HR, Labor & Communications Delta Air
Lines, Inc.


 
3

--------------------------------------------------------------------------------

 

(b)           Injunctive Relief in Aid of Arbitration; Forum Selection.  You
hereby acknowledge and agree that the provisions contained in Section 2 of this
Agreement are reasonably necessary to protect the legitimate business interests
of Delta, and that any breach of any of these provisions will result in
immediate and irreparable injury to Delta for which monetary damages will not be
an adequate remedy.  You further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining you from continuing to commit any violation of
the covenants, and you hereby irrevocably consent to the jurisdiction of the
state and federal courts of the State of Delaware, with venue in Wilmington,
which shall have jurisdiction to hear and determine any claim for a temporary
restraining order, preliminary injunction or other equitable relief brought
against you by Delta in aid of arbitration.


(c)           Consequences of Breach. Furthermore, you acknowledge that, in
partial consideration for the Award described in the MAP and this Agreement,
Delta is requiring that you agree to and comply with the terms of Section 2 and
you hereby agree that without limiting any of the foregoing, should you violate
any of the covenants included in Section 2 above, you will not be entitled to
and shall not receive any Awards under the MAP and this Agreement and any
outstanding Awards will be forfeited.


           (d)           Tolling.  You further agree that in the event the
enforceability of any of the restrictions as set forth in Section 2 of this
Agreement are challenged and you are not preliminarily or otherwise enjoined
from breaching such restriction(s) pending a final determination of the issues,
then, if an arbitrator finds that the challenged restriction(s) is enforceable,
the time period set forth in such Section shall be deemed tolled upon the filing
of the arbitration or action seeking injunctive or other equitable relief in aid
of arbitration, whichever is first in time, until the dispute is finally
resolved and all periods of appeal have expired.


(e)          Governing Law.  Unless governed by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws of that State.


(f)           Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR
IN ANY WAY RELATED TO THIS AGREEMENT.  THIS INCLUDES, WITHOUT LIMITATION, ANY
DISPUTE CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN), OR ACTION OF DELTA OR YOU, OR ANY EXERCISE BY DELTA OR YOU
OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS
AGREEMENT.  YOU FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT
FOR DELTA TO ISSUE AND ACCEPT THIS AGREEMENT.


4.           Validity; Severability.  In the event that one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, such holding shall not affect any
other provisions in this Agreement, but this Agreement shall be construed as if
such invalid, illegal, or unenforceable provisions had never been contained
herein.  The invalidity, illegality or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.


5.           Authority of the Committee.  You acknowledge and agree that the
Committee has the sole and complete authority and discretion to construe and
interpret the terms of the MAP and this Agreement.  All determinations of the
Committee shall be final and binding for all purposes and upon all persons,
including, without limitation, you and Delta, and your heirs and
successors.  The Committee shall be under no obligation to construe this
Agreement or treat the Award in a manner consistent with the treatment provided
with respect to other Awards or Participants.

 
4

--------------------------------------------------------------------------------

 

 
6.           Amendment. This Agreement may not be amended or modified except by
written agreement signed by you and Delta.
 
 
7.           Acknowledgement.  By signing this Agreement:  (a) you acknowledge
that you have had a full and adequate opportunity to read this Agreement and you
agree with every term and provision herein, including without limitation, the
terms of Sections 2, 3, 4, and 5; (b) you acknowledge that you have received and
had a full and adequate opportunity to read the MAP; (c) you agree, on behalf of
yourself and on behalf of any designated beneficiary and your heirs, executors,
administrators and personal representatives, to all of the terms and conditions
contained in this Agreement and the MAP; and (d) you consent to receive all
material regarding any awards under the MAP, including any prospectuses,
electronically with an e-mail notification to your work e-mail address.
 
8.           Entire Agreement.  This Agreement, together with the MAP (the terms
of which are made a part of this Agreement and are incorporated into this
Agreement by reference), constitute the entire agreement between you and Delta
with respect to the Award.


9.           Acceptance of this Award.  If you agree to all of the terms of this
Agreement and would like to accept this Award, you must sign and date the
Agreement where indicated below and return an original signed version of this
Agreement to Mary Steele, either by hand or by mail to Department 936, P.O. Box
20706, Atlanta, Georgia 30320, as set forth on page 1 of this Agreement.  If you
have any questions regarding how to accept your Award, please contact Ms. Steele
at (404) 715-6333.  Delta hereby acknowledges and agrees that its legal
obligation to make the Award to you shall become effective when you sign this
Agreement.


You and Delta, each intending to be bound legally, agree to the matters set
forth above by signing this Agreement, all as of the date set forth below.


DELTA AIR LINES, INC.
 
By:
   
Name:
Title:
   



PARTICIPANT
 
[NAME]
 
 
Date:



 
 
 
 
 
 
5

--------------------------------------------------------------------------------
